Second Non-Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In view of the recent amendments, the objection to claim 35 has been withdrawn.
Claim Rejections - 35 USC § 112
In view of the recent amendments, the rejection of claim 38, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn.
Claim Rejections - 35 USC § 102
In view of the recent amendment, the rejection of claims 1, 2, 5, 11, 17, 39, and 40, under 35.U.S.C. 102(a)(2) as being anticipated by Goel et al., US 7,971,093 B1, has been withdrawn.
In view of the recent amendment, the rejection of claims 1, 20, 21, 29-32, 39, and 40, under 35.U.S.C. 102(a)(2) as being anticipated by Kondapalli et al., US 2018/0293123 A1, has been withdrawn.
Claim Rejections - 35 USC § 103
In view of the recent amendment, the rejection of claims 12 and 14-16, under 35.U.S.C. 103 as being unpatentable over Goel et al., US 7,971,093 B1, and further in view of Ungar et al., US 2019/0163546 A1, has been withdrawn.
In view of the recent amendment, the rejection of claim 34, under 35.U.S.C. 103 as being unpatentable over Kondapalli et al., US 2018/0293123 A1, and further in view of Kan, US 8,254,172 B1, has been withdrawn.
In view of the recent amendment, the rejection of claim 37, under 35.U.S.C. 103 as being unpatentable over Kondapalli et al., US 2018/0293123 A1, and further in view of Hook et al., US 6,256,755 B1, has been withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20, 21, 29-37, and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental processes-concepts performed in the human mind. 
Regarding claim 20, with the exception of the recitation of “the method executable at a supervisory entity computer”, the claim recites mental processes and can be performed in the human mind.  If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of ‘‘computer’’ or ‘‘computer readable medium’’ does not make a claim otherwise directed to process that ‘‘can be performed in the human mind, or by a human using a pen and paper’’ patent eligible); id. at 1376 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319 (Fed. Cir. 2010), as directed to inventions that ‘‘could not, as a practical matter, be performed entirely in a human’s mind’’). Likewise, performance of a claim limitation using generic computer components does not necessarily preclude the claim limitation from being in the mathematical concepts grouping, Benson, 409 U.S. at 67, or the certain methods of organizing human activity grouping, Alice, 573 U.S. at 219–20.
A human can, over a pre-determined period of time, determine a series of read and write operations sent to a memory device by observing a log of I/O commands or a report from Self-Monitoring, Analysis and Reporting Technology (see Spec. para. [007]) (determining a subset of input/output (I/O) operations having been sent to the memory device for processing).  
A human can use a stopwatch or timer to determine how long the memory device took to process the series of read and write operations (applying at least one counter to determine an actual activity time of the memory device during the pre-determined period of time, the actual activity time being an approximation value representative of time the memory device took to process at least a portion of the subset of I/O operations).  
A human can apply a pre-determined model to generate an estimate of a benchmark processing time for each one of the subset of I/O operations and calculate a benchmark processing time for the subset of I/O operations.  Given the broadest reasonable interpretation applying a pre-determined model and calculating a benchmark processing time is nothing more than a human reading a table or list of specifications and processing times for a given memory device and a given operation (read, write, program, or erase).  
Further, a human can generate a performance parameter based on the actual activity time and the benchmark processing time; an SSD minimum delay pre-determined for a benchmark SSD, the benchmark SSD having the at least one of the model number and the part number as the SSD; and based on an analysis of the performance parameter, determining if the potential anomaly is present in the memory device.  Given the broadest reasonable interpretation, generating a performance parameter is merely making an observation or determination that the time is within or outside a tolerable range for the memory device.  This is a mental process performed in the human mind.  The addition of the limitation an SSD minimum delay pre-determined for a benchmark SSD does not preclude the limitation generating a performance parameter from being performed in the human mind.  As disclosed in para. [00317]-[00320] of the Specification, an execution delay time (minimum delay) is determined for the benchmark SSD from manufacturer provided specifications for the benchmark SSD, SSD minimum delay is a well-known value that is taken into consideration when calculating benchmark processing times.  A human can calculate benchmark processing times in the mind with the aid of paper and pencil.  Further, given the broadest reasonable interpretation, determining if the potential anomaly is present in the memory device is nothing more than making an observation that the time it took to read or write data is outside an acceptable range and that the memory device is degrading or failing or is nothing more than having a problem with a given memory device to be flagged to a system administrator before the problem causes corruption or loss of data stored on that memory device (see Spec. para. [0014]).
This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of the memory device being an SSD for processing a plurality of I/O operations, the method executable at a supervisory entity computer, the supervisory entity computer being communicatively coupled to the memory device.  This limitation is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)).  The additional elements of determining a potential anomaly of a memory device and the memory device being an SSD only amount to a generic link of use of the judicial exception to a particular field of use (see MPEP 2106.05(h) paragraph 6: similar to the additional element in Electric Power Group, LLC v. Alstom S.A, this additional element 
The claim also recites the additional element applying a pre-determined model to generate an estimate of a benchmark processing time for each one of the subset of I/O operations and calculating a benchmark processing time for the subset of I/O operations.  Given the broadest reasonable interpretation, a pre-determined model is a generic model for a memory device such as a Seagate Barracuda (see Spec. para. [00177]).  Considering the claim as a whole, the claim limitation of applying a pre-determined model to generate an estimate of a benchmark processing time for each one of the subset of I/O operations does not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field.  The claim does not recite a technological solution to a technological problem.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of the memory device being an SSD for processing a plurality of I/O operations and a supervisory entity computer communicatively coupled to the memory device do not provide “significantly more” than the recited judicial exception because the additional elements are well-understood, routine, and conventional as shown in para. [00142]-[00146] of the Applicant’s specification.  Also, the limitation the SSD having at least one of a model number and a part number is nothing more than a label or identification for the SSD.  an SSD minimum delay pre-determined for a benchmark SSD, the benchmark SSD having the at least one of the model number and the part number as the SSD do not provide “significantly more” than the recited judicial exception because the additional elements are well-understood, routine, and conventional as shown in para. [00142]-[00146] of the Applicant’s specification.
Claim 21 recites determining the performance parameter for each one of a plurality of memory devices, the SSD being one of the plurality of memory devices.  These limitations can be performed in the human mind.  This judicial exception is not integrated into a practical application because the additional element the SSD being one of the plurality of memory devices only amounts to a generic link of use of the judicial exception to a particular field of use (see MPEP 2106.05(h) paragraph 6: similar to the additional element in Electric Power Group, LLC v. Alstom S.A, this additional element is simply an attempt to limit the use of the abstract idea to a particular technological environment (SSD)).  The claim does not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because memory devices such as hard disk drives, solid state drives, and memory sticks are ubiquitous (see Spec. para. [0003]).   
Claim 29 recites building the pre-determined model before the SSD is put into use.  This limitation can be performed in the human mind.  These additional elements 
Claim 30 recites wherein the building the pre-determined model comprises taking into account manufacturer-provided performance characteristics of the benchmark SSD.  This limitation can be performed in the human mind.  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  There are no elements that provide “significantly more” than the recited judicial exception.  
Claim 31 recites executing the analysis of the performance parameter.  This limitation can be performed in the human mind.  The limitation does not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  There are no elements that provide “significantly more” than the recited judicial exception.
Clam 32 recites wherein: the analysis comprises comparing the performance parameter to a threshold value; and responsive to the performance parameter being above the threshold value, determining the potential anomaly as being present in a form of a potential malfunction of the SSD.  The method of claim 32 can be performed in the human mind.  These limitations are nothing more than making an observation and performing an evaluation or judgement.  This judicial exception is not integrated into a practical application because the additional element the potential anomaly as being present in a form of a potential malfunction of the SSD only amounts to a generic link of use of the judicial exception to a particular field of use (see MPEP 2106.05(h) Electric Power Group, LLC v. Alstom S.A, this additional element is simply an attempt to limit the use of the abstract idea to a particular technological environment (SSD)).  The claim does not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because memory devices such as hard disk drives, solid state drives, and memory sticks are ubiquitous (see Spec. para. [0003]).
Claim 33 recites wherein the SSD is one of a plurality of memory devices and wherein the analysis comprises determining a subset of the memory devices that have: an average performance parameter over a second pre-determined time interval being above other average performance parameter of other ones of the plurality of memory devices; and a maximum performance parameter over the second pre-determined time interval being above other maximum performance parameter of other ones of the plurality of memory devices.  A human can obtain an average performance parameter and a maximum performance parameter for each memory device of a subset of memory devices and perform the analysis in the human mind.  These limitations are nothing more than making an observation and performing an evaluation or judgement.  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  The recitation of wherein the SSD is one of plurality of memory devices only amounts to a generic link of use of the judicial exception to a particular field of use and does not integrate the exception into a practical application.  There are no elements that provide “significantly more” than the recited judicial exception.  
wherein: the analysis comprises comparing the performance parameter to a threshold value; and responsive to the performance parameter being above the threshold value, determining the potential anomaly as being present in a form of an over-performance of the SSD.  The method of claim 34 can be performed in the human mind.  These limitations are nothing more than making an observation and performing an evaluation or judgement.  This judicial exception is not integrated into a practical application because the additional element the potential anomaly as being present in a form of a potential malfunction of the SSD only amounts to a generic link of use of the judicial exception to a particular field of use (see MPEP 2106.05(h) paragraph 6: similar to the additional element in Electric Power Group, LLC v. Alstom S.A, this additional element is simply an attempt to limit the use of the abstract idea to a particular technological environment (SSD)).  The claim does not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because memory devices such as hard disk drives, solid state drives, and memory sticks are ubiquitous (see Spec. para. [0003]).
Regarding claim 35, the limitations wherein the applying the pre-determined model comprises, for a given one of the subset of I/O operations: based on a size of the given one of the subset of I/O operations and a pre-determined speed of execution of the given one of the subset of I/O operations, determining an execution time of the given one of the subset of I/O operations; and determining a total execution time for the subset of I/O operations based the execution time of each given one of the subset of I/O operations can be performed in the human mind with the aid of pen paper.  The limitations do not integrate the exception into a practical application, using one or more 
Claim 36 recites wherein the total execution time for the subset of I/O operations includes an SSD minimum delay associated with each one of the subset of I/O operations.  The limitation of determining a total execution time for the subset of I/O operations based the execution time of each given one of the subset of I/O operations can still be performed in the human mind with the aid of pen paper.  The limitations do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  Additionally the addition of an SSD minimum delay does not provide “significantly more” than the recited judicial exception because it is well-known, understood, routine, and conventional as shown in para. [00318] of the Specification (manufacturer provided specifications).
Claim 37 recites wherein the at least one counter is a single counter that generates an indication of the actual activity time of the SSD during the pre-determined period of time.  The method of claim 37 can be performed in the human mind.  The recitation of a single counter that generates an indication of the actual activity time of the SSD is a generic computer component that returns a value and does not preclude a human from performing the method in the human mind.  A human could just as easily use a timer or a stopwatch to determine an actual activity time of the SSD.  These additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.  The single counter is merely an additional element that does not factor into the result of the overall method.  Further, these additional elements recited in the claim are well-
Regarding claim 41, with the exception of the recitation of “A computer-implemented system for detecting a potential anomaly in a memory device, the system comprising a supervisory entity computer, the supervisory entity computer being communicatively coupled to the memory device, the memory device being an SSD for processing a plurality of I/O operations, the SSD having at least one of a model number and a part number, the supervisory entity computer having a processor and a non-transient memory communicatively coupled to the processor, the non-transient memory storing instructions thereon which when executed by the processor cause the supervisory entity computer to”, the claim recites mental processes and can be performed in the human mind.  See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319 (Fed. Cir. 2010), as directed to inventions that ‘‘could not, as a practical matter, be performed entirely in a human’s mind’’). Likewise, performance of a claim limitation using generic computer components does not necessarily preclude the claim limitation from being in the mathematical concepts grouping, Benson, 409 U.S. at 67, or the certain methods of organizing human activity grouping, Alice, 573 U.S. at 219–20.
A human can, over a pre-determined period of time, determine a series of read and write operations sent to a memory device by observing a log of I/O commands or a report from Self-Monitoring, Analysis and Reporting Technology (see Spec. para. [007]) (determine a subset of input/output (I/O) operations having been sent to the memory device for processing).  
A human can use a stopwatch or timer to determine how long the memory device took to process the series of read and write operations (apply at least one counter to determine an actual activity time of the memory device during the pre-determined period of time, the actual activity time being an approximation value representative of time the memory device took to process at least a portion of the subset of I/O operations).  
A human can apply a pre-determined model to generate an estimate of a benchmark processing time for each one of the subset of I/O operations and calculate a benchmark processing time for the subset of I/O operations.  Given the broadest applying a pre-determined model and calculating a benchmark processing time is nothing more than a human reading a table or list of specifications and processing times for a given memory device and a given operation (read, write, program, or erase).  
Further, a human can generate a performance parameter based on the actual activity time and the benchmark processing time; an SSD minimum delay pre-determined for a benchmark SSD, the benchmark SSD having the at least one of the model number and the part number as the SSD; and based on an analysis of the performance parameter, determine if the potential anomaly is present in the memory device.  Given the broadest reasonable interpretation, generating a performance parameter is merely making an observation or determination that the time is within or outside a tolerable range for the memory device.  This is a mental process performed in the human mind.  The addition of the limitation an SSD minimum delay pre-determined for a benchmark SSD does not preclude the limitation generating a performance parameter from being performed in the human mind.  As disclosed in para. [00317]-[00320] of the Specification, an execution delay time (minimum delay) is determined for the benchmark SSD from manufacturer provided specifications for the benchmark SSD, and the execution delay time is a time between the receipt by the controller of the benchmark SSD of an I/O operation and the start of processing that I/O operation by the benchmark SSD.  In other words, the SSD minimum delay is a well-known value that is taken into consideration when calculating benchmark processing times.  A human can calculate benchmark processing times in the mind with the aid of paper and pencil.  Further, given the broadest reasonable interpretation, determining if the potential anomaly is present in the memory device is nothing more than making an observation that the time it took to read or write data is outside an acceptable range and that the memory device is degrading or failing or is nothing more than having a problem with a given memory device to be flagged to a system administrator before the problem causes corruption or loss of data stored on that memory device (see Spec. para. [0014]).
This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of A computer-implemented system for detecting a potential anomaly in a memory device, the system comprising a supervisory entity computer, the supervisory entity computer being communicatively coupled to the memory device, the memory device being an SSD for processing a plurality of I/O operations, the supervisory entity computer having a processor and a non-transient memory communicatively coupled to the processor, the non-transient memory storing instructions thereon which when executed by the processor cause the supervisory entity computer to.  This limitation is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)).  The additional elements of detecting a potential anomaly in a memory device and the memory device being an SSD only amounts to a generic link of use of the judicial exception to a particular field of use (see MPEP 2106.05(h) paragraph 6: similar to the additional element in Electric Power Group, LLC v. Alstom S.A, this additional element is simply an attempt to limit the use of the abstract idea to a particular technological environment (an SSD memory device)).  Considering the claim as a whole, the claim 
The claim also recites the additional element apply a pre-determined model to generate an estimate of a benchmark processing time for each one of the subset of I/O operations and calculating a benchmark processing time for the subset of I/O operations.  Given the broadest reasonable interpretation, a pre-determined model is a generic model for a memory device such as a Seagate Barracuda (see Spec. para. [00177]).  Considering the claim as a whole, the claim limitation of applying a pre-determined model to generate an estimate of a benchmark processing time for each one of the subset of I/O operations does not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field.  The claim does not recite a technological solution to a technological problem.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of A computer-implemented system for detecting a potential anomaly in a memory device, the system comprising a supervisory entity computer, the supervisory entity computer being communicatively coupled to the memory device, the memory device being an SSD for processing a plurality of I/O operations, the SSD having at least one of a model number and part number, the supervisory entity computer having a processor and a non-transient memory communicatively coupled to the processor, the non-transient memory storing instructions thereon which when executed by the processor cause the supervisory entity computer to do not provide “significantly more” than the recited the SSD having at least one of a model number and a part number is nothing more than a label or identification for the SSD.  This limitation does not provide “significantly more” than the recited judicial exception because model numbers and part numbers are well-known labels applied to devices as shown in para [00276]-[00277] of the Applicant’s specification.  The additional elements of an SSD minimum delay pre-determined for a benchmark SSD, the benchmark SSD having the at least one of the model number and the part number as the SSD do not provide “significantly more” than the recited judicial exception because the additional elements are well-understood, routine, and conventional as shown in para. [00142]-[00146] of the Applicant’s specification.
Allowable Subject Matter
Claims 1, 4-19, 39, and 40 are allowed.
Claims 23-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claims 1, 39, and 40, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, applying a pre-determined model to generate a benchmark processing time for a subset of I/O operations, the applying comprising: determining if execution of a sequential one of the subset of I/O operations 
Response to Arguments
Applicant’s arguments with respect to claim(s) 20 and 41 have been considered but are moot because a new ground of rejection has been made under 35 U.S.C. 101.  The rejection addresses the limitations of original claim 22 now incorporated into claims 20 and 41.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0326161 A1 discloses assessing the execution of trim commands in a storage device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113